— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 22, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying the claimant from receiving benefits because she voluntarily left her employment to follow her spouse to another locality (Labor Law, § 593, subd 1, par [b], cl [2]). The instant record not only contains no evidence that there was any compelling necessity which required claimant’s physical presence in the other locality in the interest of health or treatment of her husband (Matter of Sanchez [Catherwood], 27 AD2d 678; Matter of Ost [Catherwood], 26 AD2d 979), but, rather, indicates that her husband was able to care for himself and that she could, therefore, accept immediate full-time work without reservations. Accordingly, the board’s decision must be affirmed. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.